Detailed Action

►	Applicant's election of Group II (Claims 35-36, 38, 47, 50 and  69-71) is acknowledged.  Claims 1, 91-92, 111 and 231-239  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. It is noted that the applicant has not traversed the restriction requirement, and because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement has been reconsidered, is deemed proper and is therefore, herein made FINAL. As such Claims 35-36, 38, 47, 50 and 69-71 are under examination.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Improper Information Disclosure Statement

►	The listing of references in the specification (on pgs. 82-84 of the as filed specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Sequence Rules

►	This application complies with the sequence rules and the sequences have been entered by the Scientific and Technical Information Center.


35 U.S.C. 102 
►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 35-36, 38, 47, 50 and 69-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al.[ US 2010/0151472 – hereinafter “Nolan”] in view of Niemeyer et al.[ US 2003/0118595 - hereinafter “Niemeyer”]

	Claim 35 is drawn to a method of detecting a target in a sample, the method comprising: contacting the sample with (a) at least one antibody-DNA conjugate that comprises a biotinylated antibody linked to a biotinylated docking strand through a biotin-streptavidin linker, and (b) at least one fluorescently-labeled imager strand that is complementary to the docking strand of the at least one antibody-DNA conjugate; and determining whether the at least one antibody-DNA conjugate binds to the target in the sample.
	Nolan teach a method of detecting a target in a sample which comprises most of the limitations of Claim 35 except Nolan does not teach linking their oligonucleotide (i.e. docking strand – Proximal joining element) to the antibody through the use of a biotin-streptavidin linker rather Nolan teach covalently attaching their docking strand /oligonucleotide - Proximal joining element to the antibody, see at least the Figures and para 30. However, the attachment of oligos to antibodies in antibody oligonucleotide conjugates through biotin-streptavidin linkers was well known as evidenced by at least Niemeyer, see at least Figure 3. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the oligonucleotide linking means of Niemeyer for that used by Nolan. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to the PHOSITA at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).  Nolan clearly teach  the use of fluorescently labeled  oligos/imager strands which are complementary to their docking strand /oligonucleotide - Proximal joining elements  and determining if the at least one antibody-DNA conjugate binds to the target in their sample(s), see paras 199, 289 and 301-302.

	As regards Claim 36, see especially paras 199, 289 and 301-302. See also Example 2 in Nolan
	As regards Claim 38, see at least paras 30 and 33 in Nolan.
	As regards Claim 47, see especially Figure 3 in Nolan and note that here Nolan is teaching a docking strand comprising four domains (i.e. at least two domains) complementary to labeled imager strands.
	As regards Claims 69-71, see at least paras 298,301-302 and Example 2 (i.e. paras 246-302) in Nolan. 
Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

14-15 JUN 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US202014/489977

Planned Search 

Search terms:

All Inventor(s) e.g.  Jungmann R?/au 

Antibody near oligonucleotide near conjugate 
Antibod$
Oligonucleotide$ 
Biotinylated
Linker$
Streptavidin or avidin
Imag$ or photograph$ or detect$


►	See the Examiner’s EAST and STNext search notes/strategy in IFW
►	The Best prior art was found upon consideration of the IDS filed 21 NOV 2019 and the EAST search.